Citation Nr: 0320561	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  01-05 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to a compensable evaluation for eczema of the 
hands from February 6, 1999, to August 2, 2000, and in excess 
of 10 percent from August 3, 2000, forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from January 1992 to 
February 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that, in pertinent part, denied service 
connection for bilateral ankle and knee disorders.  Service 
connection for left and right knee disorders was granted in a 
June 2002 rating decision.  Thus, there is no case or 
controversy remaining for the Board's jurisdiction in that 
matter.  

In October 1999, the RO also granted entitlement to service 
connection for eczema of both hands, for which a 
noncompensable evaluation was assigned effective from 
February 6, 1999.  The veteran filed a Notice of Disagreement 
with that decision in October 2000, thereby initiating an 
appeal.  An increased evaluation of 10 percent for eczema of 
both hands from August 3, 2000, was granted in an April 2001 
rating action.  For reasons that are discussed in more detail 
below, the issues on appeal have been recharacterized as 
shown above.  The issue of entitlement to a higher rating for 
eczema of both hands is the subject of the REMAND herein.


FINDING OF FACT

The veteran has a diagnosis of arthralgia of the right and 
left ankle primarily manifested by complaints of pain.  X-
rays are normal and there are no significant clinical 
findings of a bilateral ankle disability.


CONCLUSION OF LAW

A bilateral ankle disorder was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

A.  VCAA Duties

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Initially, the Board finds no deficiencies with the duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete as required in 
38 U.S.C.A. § 5102.  The veteran's completed claim form for 
his claim for a bilateral ankle disorder was received in 
February 1999.  With respect to VA's duty to notify, the 
record shows that the requirements of the VCAA were set forth 
in detail in a letter furnished to the appellant and his 
representative in May 2001.  He was also provided a Statement 
of the Case (SOC) in April 2001.  Moreover, it appears from 
the contentions and arguments presented by the appellant that 
he is fully aware of the relevant law and evidence germane to 
his claim at issue on appeal, and is aware, as well, of the 
responsibilities that both he and VA share with respect to 
the development of the claims.  The VCAA-notice letter of May 
2001 informed him what evidence and information VA would be 
obtaining, and explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  A 
supplemental statement of the case (SSOC) was issued in June 
2002.  The SOC and the SSOC informed the veteran of the 
actual laws and regulations pertinent to the claim.  An 
additional letter was sent to the veteran in June 2003.  In 
that letter, he was given detailed information as to the 
status of his claim for a bilateral ankle disorder.  He was 
informed that he should send information showing treatment 
for an ankle condition since service, if he had any such 
information.  A response within 30 days was requested.  In 
July 2003, the veteran's accredited representative submitted 
a written statement referencing the June 2003 letter from VA 
and indicating that there was no response from the veteran 
and as such the issue was presented for consideration to the 
Board.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, the appellant has not 
indicated he had specific treatment for the ankle disability.  
Records were requested and obtained from providers identified 
by the veteran but these show treatment for other 
disabilities.  The appellant has not referenced any 
additional unobtained evidence that might aid his appeal or 
that might be pertinent to his claim.  The duty to assist 
also includes, when appropriate, the duty to conduct a 
medical examination of the claimant.  In this case, the RO 
provided the appellant VA compensation examinations in March 
1999 and April 2002, in connection with the development and 
adjudication of the claim on appeal.  

Finally, the Board notes that the VCAA notification letter 
sent to the appellant, in conjunction with the statement of 
the case and the supplemental statement of the case, 
essentially complied with the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board advised the appellant of 
the VCAA.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, even if the July 2003 notice did not 
expressly notify the appellant that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b), any such error in the letter was 
harmless and did not affect his substantive rights.  That is 
so because more than one year has passed since both the 
earlier letter and the statement of the case and the 
supplemental statement of the case were sent, so the 
appellant's case was not decided before the one-year period 
expired, and he had more than ample time to submit additional 
evidence.  The documents provided pertinent law and addressed 
all evidence presented in the claim.  It is clear that the 
claimant has nothing further to submit, and adjudication of 
his claim can proceed.

In light of the circumstances of this case, which has 
involved extensive development of all medical records known 
to exist, and obtaining VA medical examination concerning the 
claim, it appears that VA has done everything reasonably 
possible to assist the appellant.  Further delay of the 
appellate review of this case by the Board would serve no 
useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).


B.  Pertinent Law and Regulations: Service Connection

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that an interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes is not 
arbitrary).  A current disability is usually shown by medical 
evidence of a diagnosis of that disability for service 
connection purposes.  Generally, a veteran's statements as to 
subjective symptomatology alone, such as complaints of pain, 
without medical evidence of an underlying impairment capable 
of causing the symptoms alleged, is not sufficient evidence 
of the existence of a current disability for VA service 
connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).

Under the provisions of 38 C.F.R. § 3.102, when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).

Service medical records show that the veteran sprained his 
left ankle while twisting it in September 1993.  He was 
involved in a motorcycle accident in June 1995.  There was 
some mention of ankle pain but treatment was primarily for 
other injuries.  There is no indication in the service 
medical record of recurrent treatment for chronic disability 
of the ankles at any time, including at separation, from 
service.  

A report of VA examination dated in March 1999 shows 
complaints of pain in the right ankle related to an injury in 
service in March 1998.  The veteran reported that currently 
he experienced occasional stiffness and soreness without 
swelling or instability.  He reported problems with going 
down stairs at times.  Musculoskeletal examination revealed 
normal 5/5 muscle strength, deep tendon reflexes 2+ and equal 
bilateral to knee and ankle jerks.  The ankles demonstrated 
no instability.  Dorsiflexion was from 0 to 20 bilaterally.  
Plantar flexion was 0 to 40 bilaterally.  The diagnosis was 
right ankle sprain which had resolved.  X-rays of the right 
ankle were taken to rule out underlying degenerative joint 
disease.  Those X-rays showed no fracture or dislocation.  

The veteran was afforded a VA orthopedic examination in April 
2002.  A report of that examination showed chronic bilateral 
ankle pain.  He reported pain with running related to the 
ankles.  The examiner noted a history of ankle sprains and a 
motorcycle accident in service.  The ankles demonstrated full 
dorsiflexion and plantar flexion.  There were no findings to 
palpation.  The impression was arthralgia right and left 
ankles subsequent to ankle sprains.  The examiner felt these 
were verified in the veteran's claims folder.  

In the present case, the medical evidence fails to reflect a 
current diagnosis of a bilateral ankle disorder.  When a 
claim is filed for entitlement to service connection, there 
must be an initial finding of a current chronic disability.  
Although a claimant may testify as to symptoms he or she 
perceives to be manifestations of disability (the veteran has 
complained of ankle pain bilaterally), the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Despite the fact that the April 2002 VA examiner was 
examining the veteran specifically to ascertain the nature of 
any of the claimed ankle disorders on appeal that might be 
present, the examiner was unable to find a basis for 
diagnosing any current disability of the ankles other than 
arthralgia (X-rays were normal as noted in the earlier X-ray 
of the right ankle, no findings to palpation on the April 
2002 physical examination).  The Board notes that arthralgia 
is defined as pain in a joint (Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991)) and does not by itself, without a 
diagnosed or identifiable underlying malady or condition, 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

As the preponderance of the evidence is against the veteran's 
bilateral ankle disorder service connection claim, there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the claim that would give rise to a 
reasonable doubt in favor of the veteran.  Accordingly, the 
benefit-of-the-doubt rule is not applicable, and service 
connection for a bilateral ankle disorder is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a bilateral ankle disorder is denied.  


REMAND

In the rating decision of October 1999, the RO granted 
entitlement to service connection for eczema of the hands 
evaluated as noncompensable from February 6, 1999.  The 
veteran, in October 2000, expressed disagreement with that 
evaluation.  In April 2001, a rating of 10 percent was 
assigned for eczema of the hands from August 3, 2000.  This 
is less than the maximum benefit available under VA laws and 
regulations.  See AB v. Brown, 6 Vet. App. 35 (1993); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).   However, 
no statement of the case (SOC) has been provided, so the 
veteran has not had an opportunity to perfect an appeal.  In 
a case in which a claimant has expressed timely disagreement 
in writing with a rating action of the RO, an appeal has been 
initiated, and the RO must issue a statement of the case, and 
the Board must remand that issue to the RO for that purpose.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED for the following:

Review the veteran's claim for a higher 
evaluation for eczema of the hands, evaluated 
as noncompensable from February 9, 1999, to 
August 2, 2000, and as 10 percent disabling 
from August 3, 2000, forward.  If the 
determination remains adverse to him, furnish 
him a statement of the case on this issue.  
Notify him of the time limit within which an 
adequate substantive appeal must be filed in 
order to perfect an appeal of this issue and 
secure appellate review by the Board.  
Thereafter, this issue is to be returned to 
the Board only if an adequate and timely 
substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

